                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

LONNIE NORTON,
                                                   MEMORANDUM DECISION &
                       Plaintiff,                  DISMISSAL ORDER
v.

FNU COLES et al.,                                  Case No. 4:18-CV-95 DN
                       Defendants.                 District Judge David Nuffer



       Plaintiff, Lonnie Norton, filed a prisoner civil-rights complaint. 42 U.S.C.S. § 1983

(2018). He now moves to dismiss it without prejudice, “in order that he be allowed to pursue his

claims at a later date. (Doc. No. 6.)

       Federal Rule of Civil Procedure 41(a)(2) allows dismissal of a case "at the plaintiff’s

request." Plaintiff’s motion and other materials on the docket have been carefully reviewed.
           Good cause appearing, IT IS ORDERED that Plaintiff’s motion to dismiss his complaint

without prejudice is GRANTED. (See id.)1

           This action is CLOSED.

                  DATED this 25th day of January, 2019.

                                                      BY THE COURT:



                                                      JUDGE DAVID NUFFER
                                                      United States District Court




       1
          Based on the dates of the Complaint’s allegations, the Court provides this potentially relevant information
to Plaintiff regarding refiling: “Utah’s four-year residual statute of limitations . . . governs suits brought under
[§] 1983.” Fratus v. Deland, 49 F.3d 673, 675 (10th Cir. 1995). And “[a]ctions under § 1983 normally accrue on the
date of the [alleged] constitutional violation,” Garza v. Burnett, 672 F.3d 1217, 1219 (10th Cir. 2012), as § 1983
claims “accrue when the plaintiff knows or has reason to know of the injury that is the basis of the action.”
Workman v. Jordan, 32 F.3d 475, 482 (10th Cir. 1994). “A plaintiff need not know the full extent of his injuries
before the statute of limitations begins to run,” Industrial Constructors Corp. v. U.S. Bureau of Reclamation, 15
F.3d 963, 969 (10th Cir. 1994); see also Romero v. Lander, 461 F. App’x 661, 669 (2012) (section 1983 case); and
“it is not necessary that a claimant know all of the evidence ultimately relied on for the cause of action to accrue.”
Baker v. Bd. of Regents of State of Kan., 991 F.2d 628, 632 (10th Cir. 1993) (emphasis in original).




                                                                                                                     2
